Citation Nr: 9922768	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability. 

2.  Entitlement to service connection for a right shoulder 
disability as secondary to varicose veins, left leg, with 
thrombophlebitis.  

3.  Entitlement to an increased rating for varicose veins, 
left leg, with thrombophlebitis, currently evaluated as 40 
percent disabling.  

4.  Entitlement to an increased rating for a scar, as a 
residual of gynecomastia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.  

This case comes before the Board of Veterans' Appeal (Board) 
by means of a March 1993 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection was established for varicose veins, evaluated as 
20 percent disabling; residuals of a gynecomastia, evaluated 
as noncompensable; and phlebitis, evaluated as 
noncompensable.  The veteran filed a timely appeal of this 
rating action.  While under appellate review, the RO, by 
means of a March 1995 rating decision, combined varicose 
veins with phlebitis, as the evaluation of the same 
manifestation under different diagnoses is to be avoided, and 
assigned a 40 percent disability rating.  Similarly, an 
increased evaluation of 10 percent was granted for residuals 
of gynecomastia.  As this action does not constitute a full 
grant of benefits, and as the veteran has not withdrawn these 
claims, they are still in appellate status.

Further, the veteran also appeals a March 1998 rating action, 
wherein the RO held that the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection of a back condition.  Additionally, the RO denied 
service connection for a right shoulder disability as 
secondary to his varicose veins and phlebitis.  The veteran 
perfected a timely appeal of these issues.

The Board notes that the veteran also filed a claim for 
service connection of a right knee disability in October 
1993.  A review of the claims folder reveals that no decision 
has been made as to this claim, and the matter is therefore 
referred to the RO for appropriate consideration.  

The issue of entitlement to an increased rating for varicose 
veins, left leg, with thrombophlebitis will be addressed 
below in the Remand section.  


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
means of an August 1993 rating decision and confirmed and 
continued in a rating decision of May 1994.
 
2.  The letters received from the veteran's private health 
care providers subsequent to May 1994 pertaining to a back 
disability are new and material.

3.  With regard to the veteran's claim for service connection 
for a back disability, the elements of a well-grounded claim 
are shown.

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a right 
shoulder disability, as secondary to varicose veins of the 
left leg with thrombophlebitis, has been developed.

5.  The veteran's current right shoulder disability is shown 
in part to be etiologically or causally related to his 
service-connected varicose veins, of the left leg, with 
thrombophlebitis. 

6. All evidence necessary for an equitable disposition of the 
veteran's claim for an increased rating for a scar as a 
residual of gynecomastia has been developed.

7.  The veteran's scar as a residual of gynecomastia is shown 
by pain and tenderness; no limitation of function is shown.


CONCLUSIONS OF LAW

1.  The RO's May 1994 rating decision, wherein denial of 
service connection for a back disability was continued, is 
final.  38 U.S.C.A. § 7104 (b) (West 1991).

2. The evidence received subsequent to the May 1994 rating 
decision, wherein service connection for a back disability 
was denied, serves to reopen the veteran's claim for service 
connection for that disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  A claim for service connection for a back disability is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

4. A right shoulder disability is proximately due to or the 
result of service-connected varicose veins of the left leg 
with thrombophlebitis.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (1998).

5. The criteria for an increased evaluation for a scar as a 
residual of gynecomastia are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, 4.118 Diagnostic Codes 
7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen a Claim
for Service Connection for a Back Disability

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a back disability was denied by means 
of a rating decision rendered in August 1993 as the evidence 
showed that the veteran's inservice treatment for low back 
pain of unknown etiology was acute and there was no nexus 
between his inservice complaints of low back pain and his 
current disability. The veteran was furnished with notice of 
this decision in September 1993.  At that time, the RO 
considered the evidence of record, which included the 
veteran's service medical records, post-service treatment 
records from Dr. Moris Senegor from November 1991 through 
January 1993, post-service treatment records from St. 
Joseph's Medical Center of Stockton from 1992, and a VA 
examination of January 1993.  The record shows that a notice 
of disagreement was filed in October 1993 and the veteran was 
furnished with a statement of the case in December 1993.  The 
veteran filed a Form 9 in January 1994 and thereby perfected 
an appeal.  During the pendency of his appeal, the veteran 
submitted additional evidence from the Grootendorst 
Chiropractic Clinic.  A May 1994 rating action continued the 
denial of service connection for a back disability and the 
veteran was furnished with a supplemental statement of the 
case in May 1994.  At a personal hearing before the RO in 
September 1994, the veteran withdrew his appeal of the issue 
of service connection for a back disability.  As the veteran 
withdrew his appeal, the decision of May 1994, the most 
recent final disallowance of the veteran's claim, became 
final in May 1995 (one year after notification).  Evans; see 
also 38 C.F.R. § 3.104 (1998).

The evidence submitted after the May 1994 decision includes 
statements from Dr. James R. Yates, VA scars and 
arteries/vein examinations of November 1994, radiological 
reports from Jacksonville Hospital, a letter from Jerry L. 
Klug, a letter from Dr. Moris Senegor, statements from 
several of the veteran's coworkers, a December 1997 letter 
from [redacted], and statements from several 
servicemen who served with the veteran during his active 
duty.

In a letter of August 1994, Dr. Yates, the veteran's private 
medical doctor, indicated that he had treated the veteran for 
several disabilities for two years and that the veteran had 
given a 25-year history of back pain dating to service.  An 
April 1996 letter from Dr. Yates states that it is 
"definitely possible" that a previous inservice trauma 
could have contributed to his current back condition.  The 
information contained in the April 1996 letter is "new," as 
it contains information which has not previously been 
associated with the veteran's claims folder.  The information 
is also "material" as it bears directly and substantially 
upon the specific matter under consideration which is the 
etiology of the veteran's current back condition.  The 1996 
letter indicates that a nexus is "definitely possible" 
between his current back condition and an alleged inservice 
back injury. 

Similarly, a letter dated February 6, 1998 from Dr. Moris 
Senegor indicates that it was his opinion that the veteran's 
current back disability is related to chronic back problems 
since the veteran's active duty.  As with the information 
from Dr. Yates, this information is "new and material" as 
it relates directly to the issue of the etiology of the 
veteran's current disability.  

Accordingly, based on the discussion above, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim for service connection for a 
back disability pursuant to 38 C.F.R. § 3.156 (1998), and the 
issue is reopened.  The next question that must be resolved 
by the Board is whether the claim is well grounded; see 
Elkins, supra, and Winters, supra.  The Court has held that 
the threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the Court held that a 
well-grounded claim requires evidence of a current 
disability, an inservice disability, and a nexus or link 
between the two.  The Board finds that those elements are 
satisfied.  It is now incumbent upon VA to reconsider this 
claim on the merits; therefore, pursuant to Bernard v. Brown, 
4 Vet.App. 384 (1993), this claim is accordingly remanded for 
consideration of all pertinent evidence (see REMAND, below).  

II.  Service Connection for a Right Shoulder Condition

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990). 

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist the veteran, as prescribed by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

In order to establish secondary service connection, the 
claimed disability must be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(1998).   The veteran contends that his right shoulder 
disability is secondarily service connected to his service-
connected varicose veins, with thrombophlebitis, of the left 
leg.  After a review of the record, the Board finds that the 
evidence supporting the veteran's contentions is supported by 
the evidence and service connection for a right shoulder 
disability as secondary to his service connected varicose 
veins is warranted.

In the present case, service connection has been established 
for varicose veins in September 1993, and in March 1995 this 
disability was reclassified as varicose veins, left leg with 
thrombophlebitis (hereinafter referred to as "varicose 
veins").  

An August 1996 letter from Dr. William R. Stewart indicates 
that the veteran has rotator cuff degeneration.  X-ray 
evidence showed at least a partial tear of the rotator cuff.  
This shoulder disability was felt to be aggravated by his 
reliance on the use of a cane due to his complicated lumbar 
spine surgery with associated left lower extremity weakness.  

A December 1997 letter from Dr. James Yates also indicates 
that the veteran developed a rotator cuff injury due to 
reliance on a cane.  This cane was necessary due to the 
veteran's back problems, deep vein thrombosis, and post 
phlebitic syndrome.

Similarly, a February 1998 letter from Jerry L. Klug, the 
veteran's physical therapist, indicates treatment for right 
shoulder dysfunction with rotator cuff and osteophyte 
irritation due to his use of a cane to assist his gait 
pattern.  Mr. Klug felt as though the use of can was 
mandatory due to the veteran's back problems and related 
lower extremity dysfunction.  

As set forth above, the medical evidence indicates that the 
veteran's current right shoulder disability is related to his 
use of a cane due to various disabilities including, inter 
alia, left lower extremity weakness and thrombophlebitis.  
Accordingly, the Board finds that the evidence shows that his 
right shoulder disability is secondarily service connected to 
his varicose veins, left leg, with thrombophlebitis, which 
was incurred in service and for which service connection has 
been established.  Therefore, secondary service connection is 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (1998).

III.  Increased Rating for a Scar, as a Residual of 
Gynecomastia

Initially, the Board finds that the veteran's claim for an 
increased rating for a scar as a residual of gynecomastia is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran established service connection for a scar as a 
residual of gynecomastia by means of an August 1993 rating 
decision, which assigned a noncompensable disability rating. 
This decision is the subject of the veteran's current appeal.  
In a March 1995 rating action, the disability evaluation was 
increased to 10 percent disabling as the evidence showed a 
painful scar.  As this action does not constitute a full 
grant of benefits on appeal, his appeal is still pending.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Scars are evaluated pursuant to the criteria 
found in Diagnostic Code 7800 through 7805 of the Schedule.  
38 C.F.R. § 4.118 (1998).  Diagnostic Code 7804 provides for 
a rating of 10 percent where a superficial scar is tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provides that a scar may be rated for limitation of function 
of the part affected.  38 C.F.R. § 4.118 (1998).  

At a September 1994 personal hearing before the RO, he stated 
that he had pain in the scar when he lifts his arm.  The 
veteran's disability is adequately rated as 10 percent 
disabling under Diagnostic Code 7804 due to pain and 
tenderness on palpation.  However, the evidence does not show 
that the veteran has any limitation of function due to the 
scar resulting from his gynecomastia.  Accordingly, the Board 
finds that the criteria for an increased evaluation for a 
scar as a residual of gynecomastia is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a back disability, and the claim is 
hereby reopened.  Service connection for a right shoulder 
disability is granted.  An increased rating for a scar as a 
residual of gynecomastia is denied.


REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for a back disability has been 
reopened.  In addition, the Board has determined that this 
claim is well grounded.  The claim is therefore remanded.  
See Bernard v. Brown, 4 Vet.App. 384 (1993). 

Moreover, after a review of the record, to include the 
recently submitted new and material evidence, it is the 
decision of the Board that additional development of the 
evidence would be helpful.  Specifically, the Board feels 
that a VA examination would be probative.  

The Board also notes that the veteran's most recent VA 
examination for his varicose veins was in November 1994.  The 
Board feels that a new examination would be probative to 
ascertain the current severity of this disability. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his back 
disability and for his varicose veins, 
left leg, with thrombophlebitis. Upon 
receipt of any and all such names, and 
duly executed authorization for the 
release of medical records if 
appropriate, the RO should obtain legible 
copies of all clinical records compiled 
pursuant to that treatment, and associate 
those records with the veteran's claims 
folder.

2.  The veteran should then be accorded a 
VA examination with an appropriate VA 
physician. The veteran's claims folder is 
to be furnished to the examiner prior to 
his or her examination of the veteran, 
for review and referral.  The examiner 
should:

a) initially identify the nature of 
any back condition that is 
identified on examination.  The 
examiner should also give an opinion 
as to the relationship of any back 
condition and the veteran's active 
duty or his left leg 
thrombophlebitis.  

b) The examiner should identify 
whether any of the following are 
present in the veteran's left lower 
extremity, and if present, the 
severity of each should be 
described: persistent edema, 
subcutaneous induration; stasis 
pigmentation or eczema, persistent 
ulceration, or massive board like 
edema with constant pain at rest 
attributed to the effects of 
varicose veins.

3.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted in support of 
the veteran's claims while the case is in 
remand status.  In addition, the RO 
should advise the veteran that failure to 
comply with requests made of him pursuant 
to this Remand may result in adverse 
action with regard to his claims, to 
include denial thereof.

5.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection for a back 
disability can now be granted and whether 
an increased rating for varicose veins, 
left leg, with thrombophlebitis may now 
be granted.  The RO is to base its 
decisions on a review of all of the 
evidence of record, to include, with 
respect to his claim for service 
connection of a back condition, the 
evidence of record at the time the Board 
rendered its decision in May 1994 and the 
material submitted subsequent to that 
decision.  If the decision remains in 
whole or in part adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as appropriate.  

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

